United States Bankruptcy Appellate Panel
                              FOR THE EIGHTH CIRCUIT

                                       ______

                                  No. 06-6074EM
                                      ______

In re:                                   *
                                         *
La’Teacha Tigue,                         *
                                         *
         Debtor.                         *
                                         *
La’Teacha Tigue,                         *
                                         *
         Debtor–Appellant,               *   Appeal from the United States
                                         *   Bankruptcy Court for the Eastern
               v.                        *   District of Missouri
                                         *
David A. Sosne,                          *
                                         *
         Trustee–Appellee,               *
                                         *
Chase Home Finance, LLC,                 *
                                         *
         Creditor–Appellee.              *

                                       ______

                              Submitted: March 28, 2007
                                 Filed: April 5, 2007
                                        ______

Before KRESSEL, Chief Judge, FEDERMAN and MAHONEY, Bankruptcy Judges.
                                 ______

KRESSEL, Chief Judge.
       The debtor appeals the bankruptcy court’s1 order which granted Chase Home
Finance’s motion for relief from the automatic stay and the trustee’s motion to
approve a settlement with Chase. We dismiss the appeal in part for lack of
jurisdiction and otherwise affirm.

                                  BACKGROUND
       The debtor and her common-law husband, Ernesto Sanchez, purchased a home
in Missouri as husband and wife. Sanchez and the debtor executed a deed of trust in
favor of Chase on June 5, 2003. The property was insured by State Farm Fire and
Casualty Company in Sanchez’s name only, although the debtor contends that this was
a clerical error. As required by the deed of trust, Chase was listed as the mortgagee
on the policy. A fire caused substantial damage to the property on May 31, 2004.
Subsequently, the property sustained hail damage. The debtor and Sanchez had
difficulty obtaining insurance proceeds to repair the property because the debtor was
not a named insured. At some point in the summer or fall of 2004, Sanchez died and
the debtor ceased making payments on the mortgage.

      On April 5, 2005, the debtor filed a petition under chapter 7. She claimed her
house exempt on her Schedule C. No one objected to the exemption claim. On May
2, 2005, Chase moved for relief from the automatic stay. Chase claimed that the
debtor owed it a principal balance of $296,676.64 on the note in addition to
$43,597.96 in other fees. Chase asked for relief from stay to enforce its lien on the
property. The bankruptcy court granted Chase’s request on May 27, 2005. However,
the debtor filed a motion, supported by the trustee, to set aside the order granting relief
from stay due to insufficient notice. On June 6, 2005, the bankruptcy court granted
the motion. A month later, on July 12, the debtor received her discharge.




      1
        The Honorable Kathy A. Surratt-States, United States Bankruptcy Judge
for the Eastern District of Missouri.
                                            2
       At some point, State Farm paid the trustee $81,285.59 under its insurance
policy. However, believing that the total payments were still insufficient, on January
3, 2006, the trustee filed a complaint seeking damages against State Farm for failure
to pay insured losses and a declaratory judgment against the debtor and Chase that the
estate was the proper recipient of any insurance proceeds. The trustee reached a
settlement with Chase regarding his claim against it in the adversary proceeding and
Chase’s motion for relief from stay.

       On October 23, 2006, the court held a hearing on Chase’s relief from stay
motion and the trustee’s settlement with Chase. The debtor objected to both motions.
At the hearing, Chase and the trustee agreed that the debtor’s house had been
substantially reduced in value due to the fire and that the insurance proceeds would
be insufficient to fully compensate Chase for the loss of its collateral. The trustee also
agreed that Chase should be granted relief from stay to pursue foreclosure proceedings
on the debtor’s home. Pursuant to the settlement, the court granted Chase relief from
the stay, but barred it from seeking a deficiency claim against the estate.2 In addition,
the court ordered the trustee to distribute $81,285.19, less $7,500 fees and expenses,
to Chase and to transfer any future insurance payments to Chase, up to the full
deficiency amount of Chase’s claim. The debtor appeals that order.

       On November 20, 2006 the bankruptcy court, with Judge Schermer presiding,
held a hearing to approve a compromise between the trustee and State Farm. State
Farm offered a $20,000 settlement, but the debtor offered the estate $21,000 in order
to purchase the estate’s claim against State Farm. The trustee accepted the debtor’s
offer and the court dismissed the adversary proceeding without prejudice on January
8, 2007. As a result of the trustee’s earlier settlement with Chase, it was entitled to the
$21,000. The debtor is now, once again, the owner of the claim against State Farm.




      2
          It turned out that the debtor had not signed the note to Chase.
                                            3
       The trustee paid the professionals out of the insurance proceeds and transferred
the remainder of the $81,285.19 to Chase on or about November 29, 2006. The
trustee transferred an additional $71,785.19 to Chase on January 8, 2007. Wells Fargo
Bank, N.A. purchased the debtor’s home at a foreclosure sale on or about December
28, 2006. On January 19, 2007, Wells Fargo recorded the transfer. The trustee and
Chase have moved to dismiss this appeal, arguing it is now moot.

                                 Standard of Review

       Federal courts are courts of limited jurisdiction and can only hear actual cases
or controversies as defined under Article III of the Constitution. Hickman v. State of
Missouri, 144 F.3d 1141, 1143 (8th Cir. 1998). When a case no longer presents an
actual, ongoing case or controversy, the case is moot and the federal court no longer
has jurisdiction to hear it. Id. “When circumstances change while an appeal is
pending that make it impossible for the court to grant ‘any effectual relief whatsoever’
to a prevailing party, the appeal must be dismissed as moot.” Williams v. Citifinancial
Mortgage Co. (In re Williams), 256 B.R. 885, 886 (8th Cir. 2001).

       In addition, we review the bankruptcy court’s factual findings for clear error
and its conclusions of law de novo. Debold v. Case, 452 F.3d 756, 761 (8th Cir.
2006); Litzinger v. Litzinger (In re Litzinger), 340 B.R. 897, 903 (B.A.P. 8th Cir.
2006). A bankruptcy court’s approval of a settlement is reviewed for plain error or
abuse of discretion. New Concept Housing, Inc. v. Poindexter (In re New Concept
Housing, Inc.), 951 F.2d 932, 938 (8th Cir. 1991).




                                           4
                                    DISCUSSION

           The Debtor’s Appeal from the Relief from Stay Order Is Moot.

       11 U.S.C. § 362(c)(1) provides that the stay of an act against property of the
estate continues until such property is no longer property of the estate. § 362(c)(2)
adds that “the stay of any other act under subsection (a) of this section continues until
the earliest of–(A) the time the case is closed; (B) the time the case is dismissed; or
(C) if the case is a case under chapter 7 of this title concerning an individual . . . the
time a discharge is granted or denied.” In addition, property which a debtor lists as
exempt under § 522(b) is deemed exempt unless a party in interest objects. 11 U.S.C.
§ 522(l).

      Because no one objected, the debtor’s exemption was allowed under 11 U.S.C.
§ 522(l) and the property ceased being property of the estate. The debtor received her
discharge on July 12, 2005. As a result of these two events, Chase did not need to
obtain relief from the stay. All stays had already terminated at the time of the
October 23, 2006 hearing. This rendered the motion moot and the order superfluous.
Therefore, the appeal from relief from stay motion is moot.

       Even if the stay had not terminated by operation of law, we would not be able
to undo the foreclosure sale because “[o]nce foreclosed property is sold to a bona fide
third-party purchaser, a court generally lacks the power to craft an adequate remedy
for the debtor.” United States v. Fitzgerald, 109 F.3d 1339, 1342 (8th Cir. 1997).
“Therefore, a debtor who fails to obtain a stay of the sale has no remedy on appeal and
the appeal is moot.” Id.




                                            5
             The Order Approving Compromise is Not Equitably Moot.

       The ‘equitable’ mootness doctrine tests whether an unwarranted or repeated
failure to request a stay enabled developments to evolve in reliance on the bankruptcy
court order to the degree that their remediation has become impracticable or
impossible. Hicks, Muse & Co., Inc. v. Brandt (In re Healthco Int’l, Inc.), 136 F.3d
45, 48 (1st Cir. 1998).

       Chase and the trustee argue that their settlement agreement is equitably moot
because the property has been sold and the money has been transferred from the
trustee to Chase. Thus, it would be impractical to undo this transaction. However, we
do not believe that this is sufficient to demonstrate equitable mootness. Because it
was unnecessary for Chase to seek court approval prior to conducting its foreclosure
sale and because the debtor had no personal liability to Chase, the operative portion
of the settlement between Chase and the trustee consisted only of the trustee paying
professional fees from the insurance proceeds and transferring the remainder of the
insurance money to Chase. Unwinding this settlement would not be impracticable or
impossible, as all affected parties are parties to this appeal and are presumably in
possession of sufficient funds to restore the status quo ante. Thus, the appeal from the
motion to compromise controversy is not equitably moot.

                The Settlement Was in the Best Interest of the Estate.

        A bankruptcy court has the right to approve a settlement and may do so over
objections so long as the settlement is found to be in the best interests of the estate as
a whole. Lambert v. Flight Transp. Corp. (In re Flight Transp. Corp. Sec. Litig.), 730
F.2d 1128, 1138 (8th Cir. 1984). In order to determine whether a settlement is in the
best interests of the estate, the court must consider: 1) the probability of success in the
litigation; 2) the difficulties, if any, to be encountered in the matter of collection; 3)
the complexity of the litigation involved, and the expense, inconvenience, and delay

                                            6
necessarily attending it; 4) the paramount interest of the creditors and a proper
deference to their reasonable views in the premises. Id. at 1135.

       The bankruptcy court did not abuse its discretion when it granted the motion to
approve the compromise. Chase had the right to foreclose on the debtor’s property
because the automatic stay had terminated. In addition, Chase was listed as a
mortgagee under the insurance policy and the deed of trust signed by the debtor
allowed Chase to hold the insurance proceeds to use for restoration or repair of the
property or, if restoration or repair was not economically feasible, to apply the
proceeds to the amount secured by the deed of trust. Thus, Chase was virtually
assured success at a trial determining the proper recipient of the insurance proceeds.
Because of Chase’s high probability of success, it was not in the estate’s best interests
to expend the time, money and inconvenience that a trial entails. Although the debtor
may feel the settlement is not in her best interests, it is the views of the creditors
which the bankruptcy court was required to consider, and we cannot conclude that the
bankruptcy court abused its discretion. Because the facts weigh in favor of approving
the settlement, the court did not error in approving the compromise between the
trustee and Chase.

                                  CONCLUSION
       The appeal is dismissed to the extent it seeks review of that part of the
bankruptcy court’s order granting relief from the stay. The bankruptcy court’s order
is otherwise affirmed.




                                           7